Title: Notes on Certain Acts of Assembly, [after 14 July 1780]
From: Jefferson, Thomas
To: 



[After 14 July 1780]

  Resoln Ass. June. 8. 1780. the certificates of the purchasers to be a discount for any future taxes, or paimt. in 6. months, or loan off. certificates Selden. the Claibornes. Randolph. this was extended by the Executive to waggons & teams. Elliott & Southall.

July. 14. 1780. ass. to make provision at next session for speedy paimt. & intt. the delegates &c.

  May. 20. resoln. to impress waggons & teams to move Maryland troops. to be appraised & paid for as in other cases of impress but by resoln. of the 20th. of June may pay taxes, or take loan off. certif. or be paid in 6. months.

  Act of assembly. sendg militia to So. Carola. power to impress. to be pd. in tobo. provn. still to be made by ass.
  Provision law. certif. pay next money tax, or specific tax
  Law givg further powers. power to impress cattle, waggons, horses, duck. Certif. pay as Provn. law.
